1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     JAMIE ROSASCHI,                                    Case No. 3:16-cv-00442-MMD-VPC

7                                      Petitioner,                    ORDER
             v.
8
      HAROLD WICKHAM, et al.,
9
                                   Respondents.
10

11          On April 12, 2018, this Court granted Petitioner Jamie Rosaschi’s motion to stay

12   and abey his 28 U.S.C. § 2254 habeas petition. (ECF No. 16.) Now before the Court is

13   Petitioner’s unopposed motion for extension of time to file a motion to reopen this case.

14   (ECF No. 18.) The Court finds good cause exists to grant the motion.

15      It is therefore ordered that Petitioner’s motion for extension of time to file a motion to

16   reopen this case (ECF No. 18) is granted. Petitioner must file the motion to reopen within

17   30 days of the date of entry of this order.

18          DATED THIS 30th day of April 2019.

19
                                                         MIRANDA M. DU
20                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
